Citation Nr: 0117594	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-25 102	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the left ankle, with tenosynovitis of the 
peroneal tendon and arthrosis, currently rated as 30 percent 
disabling.
2.  Entitlement to an increased disability rating for 
arthritis and spondylolysis of the lumbar spine, currently 
rated as 20 percent disabling.

3.  Entitlement to the assignment of higher initial 
disability ratings for service-connected right knee 
disability, currently combined as 20 percent disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for right hip arthritis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The historical information of record shows that the veteran 
served on active duty from October 1942 to December 1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1999, at which time all the issues on 
appeal were remanded for additional development.  The case 
was thereafter transferred from the Hartford, Connecticut 
regional office (RO) to the St. Petersburg, Florida RO.  By 
an August 2000 rating decision, the St. Petersburg RO reduced 
the rating for service-connected right knee arthritis from 20 
percent to 10 percent, but assigned a separate 10 percent 
rating for right knee instability.  Consequently, the 
combined rating for service-connected right knee disability 
is 20 percent.  (Consideration of entitlement to higher 
ratings for right knee disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)

The Board also observes that, although the veteran was 
scheduled to appear before a RO hearing officer for a 
personal hearing on May 30, 2001, the hearing was canceled by 
the veteran.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is productive of 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, and abnormal 
mobility on forced motion.  

2.  The veteran's left ankle disability is productive of 
restricted range of motion, tenderness, swelling, 
instability, pain, and valgus deformity, but the ankle is not 
ankylosed.

3.  The veteran's right hip arthritis is manifested by an 
inability to cross his legs or perform internal rotation more 
than 15 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 40 percent 
disability rating for a service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5295 (2000).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for a service-connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5262, 
5270, 5271 (2000).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected right hip arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5253 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected disabilities is greater than the assigned 
disability ratings reflect.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, in regard to the veteran's right knee and right 
hip rating claims, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the veteran's claims concerning his right knee 
and right hip were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those rating issues on 
appeal as claims for higher initial ratings.  As to these two 
claims, consideration must be given to whether a higher 
rating is warranted for any period of time from the effective 
date of the award - a practice know as "staged ratings."  
Fenderson, supra.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As arthritis is a part of each of the disabilities at issue, 
38 C.F.R. § 4.59 has also been considered.  Considering the 
circumstances of this case and in conjunction with this 
regulation, the Board has applied 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 - which provides the guidelines for 
rating degenerative arthritis - to all of the issues 
described below.  Generally speaking, under Diagnostic Code 
5003, arthritis is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the affected 
joint(s).  

I.  Lumbar Spine Disability

In accordance with an October 1991 rating decision, the 
veteran was initially granted service connection for lumbar 
spine degenerative arthritis with spondylolysis.  A 20 
percent disability rating was assigned, effective from 
September 5, 1989.

A January 2000 VA joints examination report shows that the 
veteran's claims file and old orthopedic notes were reviewed, 
and recounts the veteran's complaints and relevant medical 
history.  Physical examination of the spine revealed no 
curvature or list of the spine, and the thoracic kyphosis and 
lumbar lordosis were normal.  There was no paravertebral 
muscle spasm with forward bending, but there was diffuse 
tenderness around the region of the lower back.  Range of 
motion of the lumbar spine was as follows:  flexion to 60 
degrees; extension to 20 degrees; lateral bending to 20 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  August 1999 X-rays of the lumbar spine were 
reviewed, which revealed the following:  minimal decreases in 
height of the intervertebral disc space at L5-S1; marginal 
osteophytes at L5, L4, L2, and L1; bridging syndesmophytes at 
L1-T12; no evidence of pathologic process; and overall good 
alignment.  The examiner commented that the veteran exhibited 
loss of lateral motion with osteophytic changes, narrowing of 
joint spaces, and abnormal mobility on forced motion, as well 
as pain on the extremes of range of motion causing functional 
impairments such as weakness and excess fatigability.  The 
examiner further opined that the veteran experienced pain 
everyday, and that the "overall disability picture is best 
equated as moderate limitation of motion of the lumbar 
spine."

A January 2000 VA spine examination report, prepared by a 
different physician, also notes that the claims file and X-
rays were reviewed.  The veteran's complaints of progressive 
mechanical low back pain were noted, but he was reported to 
have denied radicular pain, paresthesia, motor weakness in 
the extremities, or muscle spasm.  Range of motion was 
measured as followed:  forward flexion to 50 degrees; 
extension to 25 degrees; and lateral bending to 30 degrees, 
bilaterally.  The veteran's gait and heel to toe walk were 
normal, and strength in the lower extremities was 5/5.  
Sensory examination to light touch and pinprick was also 
normal; tendon reflexes were +1 at both ankles and knees, and 
straight leg raising was negative.  The diagnosis was 
mechanical low back pain and arthritis of facet joints and 
disc disease at L5-S1.  The examiner commented that he did 
not think that pain was a limiting factor in the veteran's 
range of motion, and he found no evidence of weakness, 
paralysis, incoordination, fatigue, or Goldthwaite's sign.  
The examiner opined that the only functional loss due to his 
mechanical low back pain would be a limitation of prolonged 
standing or doing heavy activities.  In summary, the examiner 
opined that the veteran had no neurological deficits, that 
his lumbar spine arthritis was consistent with his age and 
did not cause any disability, and that his pain does not 
result in weakness, paralysis, excess fatigability, or 
incoordination.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which sets 
forth the criteria for rating lumbosacral strain.  The 
maximum (40 percent) rating is for application when the 
symptoms are severe, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Diagnostic 
Code 5295.

In applying Diagnostic Code 5295 to this case, the Board 
finds that the assignment of a 40 percent rating is 
warranted.  The January 2000 VA joints examiner specifically 
found that the veteran exhibited loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, and abnormal mobility on forced motion.  In the 
Board's view, the combination of these symptoms is sufficient 
to warrant an increase in his disability rating to 40 
percent.  Although a separate but contemporaneous VA spine 
examination appears to suggest that the veteran's lumbar 
spine disability is less severe, the Board finds that the 
veteran should be afforded the benefit of the doubt in this 
situation and awarded the 40 percent rating based on the 
examination that was more favorable to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

The Board has also considered Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine.  However, as the maximum rating available is 40 
percent for severe limitation of motion, this code does not 
afford the veteran an alternative basis for being assigned a 
higher disability rating.  In this regard, it should be 
pointed out that both Diagnostic Code 5292 and Diagnostic 
Code 5295 contemplate limitation of motion and assignment of 
separate ratings in accordance with these criteria would 
therefore violate the rule against pyramiding.  38 C.F.R. 
§ 4.14.  (Since the veteran does not experience ankylosis, 
and because he is not service connected for disc syndrome, 
consideration under other rating criteria that relate to the 
low back, such as 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2000) or 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) is 
not warranted.)

II.  Left Ankle Disability

Pursuant to a January 1946 rating decision, the veteran was 
granted service connection for chronic left ankle arthritis 
and assigned a 10 percent disability rating, effective from 
December 22, 1945.  In March 1979, the RO rendered a rating 
decision which recognized that, in addition to arthritis, the 
veteran suffered from tenosynovitis of the peroneal tendon 
and arthrosis; the veteran's disability rating was increased 
to 20 percent, effective from January 10, 1979.  In 
accordance with a March 1990 rating decision, the veteran's 
disability rating was increased to 30 percent, effective from 
May 16, 1989.

The January 2000 VA joints examination report recounts the 
relevant medical history and recites the veteran's complaints 
of left ankle instability, locking, and swelling.  The 
veteran reported using a cane for assistance in ambulating.  
He also complained of constant left ankle pain, which becomes 
worse with standing or walking.  Range of motion of the left 
ankle was as follows:  dorsiflexion was neutral (to 0 
degrees); plantar flexion was to 40 degrees; inversion was to 
20 degrees; and eversion was to between 5 and 10 degrees.  
The veteran's left ankle exhibited diffuse tenderness to 
palpation, mild to moderate swelling, and pain with range of 
motion, but there was no subluxation or dislocation of the 
peroneal tendons.  Sensation to light touch was intact, but 
he had a 1 to 2+ anterior drawer sign and moderate talar 
tilt.  The X-rays were reviewed, which revealed moderate 
arthrosis with osteophyte formation and joint space 
narrowing.  The examiner opined that there was no ankylosis, 
but there was some instability, and the whole left ankle hind 
foot complex exhibited 10 degrees of valgus.  The examiner 
also opined that his left ankle disability was not so severe 
as to equate to disability that might be evident by a below-
the-knee amputation.  

Initially, the Board notes that the veteran's left ankle 
disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides the criteria for rating limitation 
of motion of the ankle.  The Board notes, however, that under 
this Diagnostic Code, the maximum available rating is 20 
percent for marked limitation of motion.  In order to be 
entitled to a disability rating in excess of 20 percent, the 
veteran's left ankle disability must either result in 
ankylosis as contemplated by Diagnostic Code 5270, or be the 
result of nonunion or malunion affecting the tibia and fibula 
as contemplated by Diagnostic 5262.

Diagnostic Code 5270 provides for a maximum 40 percent 
disability rating when ankylosis is in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  A 30 percent disability rating is for application 
when the ankle is ankylosed in plantar flexion between 30 
degrees and 40 degrees, or is ankylosed in dorsiflexion 
between 0 degrees and 10 degrees.  


The Board notes that ankylosis is defined as a "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  Stedman's 
Medical Dictionary, 93 (26th ed., 1995).  The current medical 
evidence, which includes the January 2000 VA joints 
examination report, specifically demonstrates that the left 
ankle is not ankylosed.  This finding is consistent with the 
prior medical evidence of record, which is devoid of any 
suggestion that the veteran's left ankle has ever been 
ankylosed.  Although the veteran clearly exhibits significant 
limitation of motion, the maximum available rating therefor 
under Diagnostic Code 5271 is 20 percent.  In the absence of 
any evidence of ankylosis, the assignment of a higher rating 
is precluded.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997) (when rated at the maximum for limitation of motion, 
there is no entitlement to the higher rating available for 
ankylosis of the joint in the absence of a finding of 
ankylosis, even if there is functional impairment observed in 
addition to loss of motion).  Furthermore, although the 
veteran has additional symptoms of tenderness, swelling, 
instability, pain, and valgus deformity, in view of Johnston, 
supra, functional limitations due to those symptoms are 
contemplated by the disability ratings established by 
Diagnostic Code 5271.  As such, and because the veteran has 
already been awarded a rating higher than allowed by 
Diagnostic Code 5271, the provisions of 38 C.F.R. §§  4.40, 
4.45, DeLuca, 8 Vet. App. 202, are inapplicable to the facts 
and circumstances of this case.  Under the present situation, 
as ankylosis has not been shown, a disability rating in 
excess of 30 percent is not warranted.  

The Board has also considered the potential application of 
Diagnostic Code 5262, which provides for a 40 percent 
disability rating if there is impairment of the tibia or 
fibula as a result of nonunion thereof, with loose motion 
requiring a brace.  As the medical evidence fails to show any 
impairment of the tibia or fibula, such as nonunion or 
otherwise, the assignment of a disability rating in excess of 
30 percent under this Diagnostic Code is not warranted. 

Therefore, consistent with the above-stated reasons, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a disability rating in 
excess of 30 percent.  

III.  Right Hip Disability 

Service connection for the veteran's right hip disability was 
established by a January 1995 rating decision, which also 
assigned a 10 percent rating therefor, effective from March 
14, 1994.  

The relevant medical evidence includes an April 1995 VA 
treatment record, which measured right hip range of motion to 
be from 0 degrees to 95 degrees, and internal and external 
rotation of 15 degrees.  X-rays were noted to reveal mild 
degenerative joint disease of the right hip.  

An April 1995 report from a private physician, Anthony L. 
Camarda, M.D., noted that the veteran suffered from mild 
right hip breakdown.  

A January 2000 VA joints examination report notes that the 
veteran walked with an antalgic gait.  Neurological testing 
revealed the hip abductor to be 5/5, while adductors were 
4/5.  Range of motion of the right hip was as follows:  
forward flexion to 90 degrees; abduction to 40 degrees; 
adduction to 10 degrees; internal rotation to 15 degrees; and 
external rotation to 30 degrees.  X-rays from 1996 were 
reviewed, which revealed minimal joint space narrowing and 
minimal arthrosis.  It was noted that the veteran could not 
cross his right leg over his left leg secondary to pain, but 
the examiner specifically found that the right hip was not 
ankylosed.  The examiner opined that the veteran experienced 
minimal functional impairment due to right hip symptoms.  In 
closing, the examiner opined "that if we are going to give 
him a classification on overall disability, it is rotation 
that is limited to 15 degrees or less and adduction that 
results in [an] inability to cross his legs."

The veteran's right hip disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5253, which provides the 
criteria for impairment of the thigh on the basis of 
limitation of motion.  Under this regulation, a 10 percent 
disability rating is assignable for limitation of adduction 
causing an inability to cross legs or limitation 

of rotation to 15 degrees of the affected leg.  A 20 percent 
rating is assignable if abduction is limited to 10 degrees.  
The Board finds that, as the veteran was observed to have 40 
degrees of abduction, the preponderance of the evidence is 
against an increase to 20 percent under this Diagnostic Code.  
Although the medical evidence demonstrates that the veteran 
may be rated as 10 percent disabled for being either unable 
to cross his legs or for loss of rotation beyond 15 degrees, 
the assignment of two separate 10 percent ratings is 
precluded by application of 38 C.F.R. § 4.14, which prohibits 
the evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses.  

The Board has also considered Diagnostic codes 5250, 5251, 
5252, 5254, and 5255, as they pertain to the right hip and 
provide for disability ratings in excess of 10 percent.  
However, as the veteran's right hip is not shown by the 
medical evidence to be ankylosed, to cause limitation of 
flexion to 30 degrees or worse, to cause limitation of 
extension to 5 degrees, to result in flail joint, or to 
result in impairment of the femur (such as a fracture or 
malunion), the assignment of a disability rating in excess of 
10 percent is not warranted. 

Review of the evidence since the award of service connection 
in March 1994 leads the Board to conclude that, for the 
reasons set out above, a higher rating is not warranted for 
any period since the award of service connection for right 
hip arthritis.  Fenderson, supra.  

IV.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans 

Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims, and have therefore satisfied the notification 
requirements.  Additionally, VA examinations have been 
conducted to ascertain the level of disability caused by 
service-connected low back, left ankle, and right hip 
problems.  The Board therefore finds that the record as it 
stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A rating of 40 percent for service-connected lumbar spine 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating in excess of 30 percent for service-
connected left ankle disability is denied. 

A disability rating in excess of 10 percent for service-
connected right hip arthritis is denied. 


REMAND

With regard to the right knee claim, the Board finds that 
additional development by the RO must be undertaken to 
correct procedural defects that prohibit the Board from 
considering the issue.  Specifically, the Board observes that 
in February 2001, prior to the RO's May 2001 transfer of the 
case to the Board, the RO received additional evidence 
relevant to the veteran's service-connected right knee 
arthritis claim.  This evidence is a January 2001 letter from 
Dr. Camarda.  However, it does not appear that the RO 
considered this evidence and issued a supplemental statement 
of the case.  Pursuant to 38 C.F.R. § 19.31 (2000), the RO 
must furnish the veteran and his representative with a 
supplemental statement of the case "when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued . . ." Id.  

It should also be pointed out that the 20 percent rating for 
right knee arthritis assigned by a March 1996 rating decision 
had been made effective from April 14, 1995.  This is 
significant because the RO took action in August 2000 to 
reduce the 20 percent rating for arthritis to a 10 percent 
rating.  Under the provisions of 38 C.F.R. § 3.344 (2000), 
which apply to ratings that have been in effect for 5 years 
or more, rating agencies are charged with handling cases so 
as to produce the greatest degree of stability of disability 
evaluations.  (At the time of the August 2000 reduction, the 
20 percent rating had been in effect for more than 5 years.)  
Generally speaking, this means that examinations less full 
and complete than those on which payments were authorized 
will not be used as a basis of reduction.  38 C.F.R. § 3.344.  
Also, even when material improvement is reflected, 
consideration must be given to whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  Id.  

If doubt remains as to whether improvement is shown, the 
previously assigned rating is to be continued.  Id.  Failure 
to consider 38 C.F.R. § 3.344 may result in a finding that 
the reduction is void ab initio.  See Dofflemyer v. 
Derwinski, 2 Vet.App. 277 (1992); Brown v. Brown, 5 Vet.App. 
413 (1993).

Given the standards of 38 C.F.R. § 3.344 described above, and 
because it does not appear that these standards were 
addressed by the RO in August 2000, further consideration of 
38 C.F.R. § 3.344 must be given by the RO as it addresses the 
claim in light of the evidence submitted in February 2001.

Attention is also directed to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).   As 
noted above, this newly enacted law redefined the obligations 
of VA with respect to the duty to assist, and is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); See also 
VAOPGCPREC 11-00; Holliday, 14 Vet. App. 280; Karnas, 1 Vet. 
App. 308.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO must also 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this rating issue is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 

development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
treatment for the right knee disability.  
The RO should assist the veteran in this 
endeavor by seeking copies of all records 
from the sources he identifies. 

2.  The RO should consider the February 
2001 letter from Dr. Camarda and should 
undertake any additional development 
suggested by his findings and opinions.  
In adjudicating the veteran's claim, 
consideration must be specifically given 
to 38 C.F.R. § 3.344 as it applies to any 
reduction in the previously assigned 20 
percent rating for arthritis of the right 
knee.  Consideration should also be given 
to whether any "staged" ratings are 
warranted.  Fenderson, supra.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued, 
pursuant to 38 C.F.R. § 19.31 (2000).  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



